287 So.2d 322 (1973)
The STATE of Florida, Petitioner,
v.
Zebedee JOHNSON, Jr., Also Known As Henry Williams, Respondent.
No. 73-1370.
District Court of Appeal of Florida, Third District.
December 21, 1973.
Rehearing Denied January 17, 1974.
Richard E. Gerstein, State's Atty., and Joseph Durant, Asst. State's Atty., for petitioner.
Phillip A. Hubbart, Public Defender, for respondent.
Before BARKDULL, C.J., and PEARSON and HAVERFIELD, JJ.
PER CURIAM.
The state has filed a common law petition for writ of certiorari, seeking to contest an order granting the defendant's motion for discharge in a criminal proceeding for failure to try him within the period provided under the speedy trial rule.
The court set the matter on its own motion to determine jurisdiction to entertain this petition. It is the petitioner's contention that he has no adequate remedy by appeal and that, therefore, a petition for certiorari is appropriate. However, we note that the order granting a motion for discharge is in the nature of a final disposition of the proceeding in the trial court and would be subject to being reviewed upon a notice of appeal. Pena v. Schultz, Fla. 1971, 245 So.2d 49; State v. Mims, Fla.App. 1972, 267 So.2d 52; State v. Lott, Fla. 1973, 286 So.2d 565.
Certiorari dismissed.